Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-27-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 01-06-2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 1-3, 5-9 and 11-13 are pending in this action. Claims 4 and 10 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-09-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary
Examiner called Applicant’s representative on 01-03-2022 and requested Applicant’s representative to file Terminal Disclaimer to overcome double patenting rejection and expedite allowance of the instant application. Applicant’s representative agreed to file the terminal disclaimer and Applicant’s representative has filed the 

Response to Amendment
The amendment filed on 07-27-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1-3, 5-9 and 11-13 as well as cancelled claims 4 and 10. Applicant has amended objected dependent claims 2, 3, 5, 9 and 11 to be independent claims including any intervening claims.  Further Applicant has amended independent claims 1, 6, 7 and 13 adding allowable limitations to expedite allowance of instant application. Further Applicant has timely filed on 01-06-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Further, Applicant has amended independent claims 1-3, 5-7, 9, 11 and 13 to overcome Claim Rejections under 35 USC §112 and to overcome drawing objection. Therefore the drawing objection as well as Claim Rejections under 35 USC §112 are withdrawn.

Terminal Disclaimer
A timely filed on 01-06-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double 

. Applicant has amended claims 1-3, 5-9 and 11-13 as well as cancelled claims 4 and 10. Applicant has amended objected dependent claims 2, 3, 5, 9 and 11 to be independent claims including any intervening claims.  Further Applicant has amended independent claims 1, 6, 7 and 13 adding allowable limitations to expedite allowance of instant application. Applicant arguments filed on 07-27-2021, under remark regarding allowable limitations with terminal disclaimer files on 01-06-2022 “set relative priority among the display objects arranged in the same arrangement region, sets a size of the arrangement region to fit the display region of the connected display, and changes a size of the display objects arranged in the arrangement region or changes a display of a presence or an absence of the display objects in accordance with the size of the arrangement region and the priority that is set among the display objects arranged in the arrangement region” are persuasive; as after further extensive search and consideration, independent claims 1-3, 5-7, 9, 11 and 13 does overcome the prior art rejection mailed on 05-11-2021; which puts application number 16,845,789 in condition for allowance. 

Allowable Subject Matter
Claims 1-3, 5-9 and 11-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  
all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
set relative priority among the display objects arranged in the same arrangement region, sets a size of the arrangement region to fit the display region of the connected display, and changes a size of the display objects arranged in the arrangement region or changes a display of a presence or an absence of the display objects in accordance with the size of the arrangement region and the priority that is set among the display objects arranged in the arrangement region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-08-2022